DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 Allowable Subject Matter
Claims 77-146 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s Arguments/Remarks filed 9/7/2021 are persuasive in overcoming the previous rejections of the instant claimed under 35. U.S.C. 112. Furthermore, the instant claims are not disclosed or rendered obvious in view of the prior art. The closest prior art is considered to be Paixao (GB 2158102) as cited in IDS dated 12/20/2018. Paixao teaches a process for obtaining metallic titanium from an anatase concentrate by an alumino-thermic or magnesium-thermic method. Paixao teaches mixing of anatase concentrate comprising TiO2, aluminum powder, and CaF2. Paixao teaches 45-60% by weight of anatase, 28-35% by weight of reducing agent, which may be aluminum or magnesium, and 0.1-25% of CaF2. However, Paixao is silent to heating the mixture to 1500-1600°C. Paixao is also silent to the refining process. However, Schultz (US 2,734,856) teaches a substantially identical electrochemical separation process. Schultz is also silent to this reaction temperature and therefore fails to render the claimed subject matter obvious. Thus, claims 77-146 are distinct over the teachings of the prior art and are in condition for allowance.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.